DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 11/08/2018. The applicant submits one Information Disclosure Statement dated 07/06/2020. The applicant does not claim Foreign priority. The applicant claims Domestic priority to an International application dated 08/24/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3 and 17 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims declare features of latency mode and high bandwidth mode. Those features are indefinite as to the scope of what the modes encompass. The features are not inherent in the operation of autonomous vehicles and not known to one of ordinary skilled in the art. Therefore, the features need to be explained further within the claims to give scope and meaning to those features.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 2, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hartung US 2015/0331422 in view of Stenneth US 2015/0244826.
As per claim 1, A sensor unit utilized in an autonomous driving vehicle, the sensor unit comprising: 
a sensor interface to be coupled to a plurality of sensors mounted on a plurality of locations of an autonomous driving vehicle (ADV); (Hartung paragraph 0102 discloses, “In embodiments, the autonomous vehicle interface system implements data fusion, from which to determine what is actually around a vehicle in the surrounding environment.  Given the multitude of data from all of the many system nodes, sensors, components, modules, and the like, the data is filtered to determine whether targets or objects around the vehicle are another vehicle, a pedestrian, a wall, a road, a stationary or moving object, road lanes, etc. Identifiers can be created for targets that are then tracked based on the different types of sensors and different types of data.”)
a host interface to be coupled to a host system, wherein the host system is configured to perceive a driving environment surrounding the ADV based on sensor data obtained from the sensors and to plan a path to autonomously drive the ADV; (Hartung paragraph 0102 discloses, “In embodiments, the autonomous vehicle interface system implements data fusion, from which to determine what is actually around a vehicle in the surrounding environment. And paragraph 0080 discloses, “a path planning format for vehicle route path planning”) and 
a plurality of data transfer modules corresponding to the plurality of sensors, wherein each of the data transfer modules is capable of being configured to operate in one of a plurality of operating modes to transfer data between a corresponding sensor and the host system, dependent upon a type of the corresponding sensor, the operating modes including a low latency 
Hartung discloses an autonomous vehicle interface system and method. Hartung does not disclose a hierarchy of data transmission. Stenneth teaches of a hierarchy of data transmission. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Stenneth et.al. into the invention of Hartung. Such incorporation is motivated by the need to ensure accurate data used to control the operation of an autonomous vehicle.
As per claim 2, The sensor unit of claim 1, wherein when operating in the low latency mode, each data transfer module transfers data with a minimum delay. (Stenneth paragraph 0037)
As per claim 17, An autonomous driving system, comprising: 
a plurality of sensors mounted on a plurality of locations of an autonomous driving vehicle (ADV); (Hartung paragraph 0102 discloses, “In embodiments, the autonomous vehicle Given the multitude of data from all of the many system nodes, sensors, components, modules, and the like, the data is filtered to determine whether targets or objects around the vehicle are another vehicle, a pedestrian, a wall, a road, a stationary or moving object, road lanes, etc. Identifiers can be created for targets that are then tracked based on the different types of sensors and different types of data.”)
a host system having a perception module and a planning and control module, wherein the perception module is to perceive a driving environment surrounding the ADV based on sensor data obtained from the sensors, and wherein the planning and control module is to plan a path to autonomously drive the ADV; (Hartung paragraph 0102 discloses, “In embodiments, the autonomous vehicle interface system implements data fusion, from which to determine what is actually around a vehicle in the surrounding environment.  Given the multitude of data from all of the many system nodes, sensors, components, modules, and the like, the data is filtered to determine whether targets or objects around the vehicle are another vehicle, a pedestrian, a wall, a road, a stationary or moving object, road lanes, etc. Identifiers can be created for targets that are then tracked based on the different types of sensors and different types of data.”) and 
a sensor unit coupled to the plurality of sensors and the host system, wherein the sensor unit comprises 
a sensor interface to be coupled to the plurality of sensors mounted on the ADV, a host interface to be coupled to the host system, (Hartung paragraph 0102 discloses, “In embodiments, the autonomous vehicle interface system implements data fusion, from which to determine what is actually around a vehicle in the surrounding environment. And paragraph 0080 discloses, “a path planning format for vehicle route path planning”)  and 

As per claim 18, The system of claim 17, wherein when operating in the low latency mode, each data transfer module transfers data with a minimum delay. (Stenneth paragraph 0037)
Allowable Subject Matter
Claims 4 – 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661